Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Adam Brooke on 10/28/2021.

The application has been amended as follows: 
Amend the following claims:

1.	(Currently Amended) A video display system comprising:
a computerized media processing unit configured to receive content from a plurality of content sources and configured to combine the content from the plurality of content sources to generate and output a video signal containing an interactive multilayer stream receivable by a display device, wherein the interactive multilayer stream includes a plurality of video layers all simultaneously displayable, on the display device that receives the interactive multilayer stream,  with independently variable size, 
a computing device in communication with the media processing unit, wherein the computing device has an interface that displays a representation of the plurality of video layers as arranged on the display device and which is configured to receive vote inputs from a plurality of users on candidate configurations to control the size, position, shape, and the content of each of the plurality of video layers on the  display device, and wherein the media processing unit generates and outputs the video signal to the display device based, in part, on the vote inputs.

2. 	(Previously Presented) The system of claim 1, wherein when the first video layer comprises a content source displaying a live competitive event, the web-based application comprises at least one of information related to the competitive event, merchandising opportunities associated with the competitive event, or an option to bet on the competitive event.

3. 	(Previously Presented) The system of claim 2, further comprising at least a third layer configured to display a portion of content from a third content source, wherein the first content source and the third content source comprise feeds of live 

4. 	(Previously Presented) The system of claim 1, further comprising a third layer configured to display a third content source, wherein the web-based application enables the user to select the third content source from a set of additional content sources, the set of additional content sources available for selection being determined based on the first content source.

5. 	(Previously Presented) The system of claim 4, wherein the web-based application enables at least one of a selection of different camera angles related to the first content source or replay of a specified portion of the first content source in the third layer.

6. 	(Previously Presented) The system of claim 1, wherein the first content source comprises one of a video, a video game, or a social media site, and wherein the web-based application comprises at least one of an advertisement, a video, an order form, a survey, or a game related to the first content source.

7.	(Previously Presented) The system of claim 6, wherein when the first content source comprises a video game source and the web-based application comprises a social media feed related to the video game.

8. 	(Currently Amended) A video display apparatus comprising:
a computerized media processing circuit structured to receive content from a plurality of content sources and further structured to combine the content from the plurality of content sources to generate and output a video signal containing an 
a computing circuit in communication with the media processing circuit, wherein the computing circuit has an interface that displays a representation of the plurality of video layers as arranged on the display device and which is configured to receive vote inputs from a plurality of users on candidate configurations to control the size, position, shape, and the content of each of the plurality of video layers on the display device, and wherein the media processing circuit generates and outputs the video signal to the display device based, in part, on the vote inputs.

9. 	(Previously Presented) The apparatus of claim 8, wherein when the first video layer comprises a content source displaying a live competitive event, the web-based application comprises at least one of information related to the competitive event, merchandising opportunities associated with the competitive event, or an option to bet on the competitive event.

10. 	(Previously Presented) The apparatus of claim 9, further comprising at least a third layer configured to display a portion of content from a third content source, wherein the first content source and the third content source comprise feeds of live events and the web-based application enables gambling on an outcome of the live events of the first content source and the third content source.

11. 	(Previously Presented) The apparatus of claim 8, further comprising a third layer configured to display a third content source, wherein the web-based application enables the user to select the third content source from a set of additional content sources, the set of additional content sources available for selection being determined based on the first content source.

12. 	(Previously Presented) The apparatus of claim 11, wherein the set of additional content sources comprises at least one of different camera angles related to the first content source or replay of a specified portion of the first content source in the third layer.

13.	 (Previously Presented) The apparatus of claim 11, wherein the first content source comprises one of a video, a video game, or a social media site, and wherein the web-based application comprises at least one of an advertisement, a video, an order form, a survey, or a game related to the first content source.

14.	(Previously Presented) The apparatus of claim 13, wherein when the first content source comprises a video game source and the web-based application comprises a social media feed related to the video game.

15. 	(Currently Amended) A computer-implemented method for video display comprising:
receiving, on a media processing unit, content from a plurality of content sources;
combining, on the media processing unit, the content from the plurality of content sources to generate and output a video signal containing an interactive multilayer stream receivable by a display device, wherein the interactive multilayer stream includes a plurality of video layers all simultaneously displayable, on the  display device that receives the interactive multilayer stream,  with independently variable size, shape,  and position controllable by a user, wherein each of the plurality of video layers is capable of being any shape and is capable of simultaneously displaying video content independent of a size, position, and video content of another of the plurality of video layers, and wherein the plurality of video layers comprises a first video layer and a second video layer, wherein the first video layer is configured to display a portion of content from a first content source, the first content source comprising one of a video source, a video game platform source, an internet source, a remote control application, or a device source and  wherein the second video layer is configured to display a web-based application, wherein the web-based application is determined based on the first content source; and
displaying, on a computing unit in communication with the media processing unit, a representation of the plurality of video layers as arranged on the display device and which is configured to receive vote inputs from a plurality of users on candidate configurations to control the size, position, shape, and the content of each of the plurality of video layers on the display device, and wherein the media processing unit generates and outputs the video signal to the display device based, in part, on the vote inputs.

16. 	(Previously Presented) The method of claim 15, wherein when the first video layer comprises a content source displaying a live competitive event, the web-based application comprises at least one of information related to the competitive event, merchandising opportunities associated with the competitive event, or an option to bet on the competitive event.

17. 	(Previously Presented) The method of claim 16, further comprising at least a third layer configured to display a portion of content from a third content source, wherein the first content source and the third content source comprise feeds of live events and the web-based application enables gambling on an outcome of the live events of the first content source and the third content source.

18. 	(Previously Presented) The method of claim 15, further comprising a third layer configured to display a third content source, wherein the web-based application enables the user to select the third content source from a set of additional content sources, the set of additional content sources available for selection being determined based on the first content source.

19. 	(Previously Presented) The method of claim 18, wherein the set of additional content sources comprises at least one of different camera angles related to the first content source or replay of a specified portion of the first content source in the third layer.

20.	(Previously Presented) The method of claim 15, wherein when the first content source comprises a video game, and wherein the web-based application comprises a social media feed related to the video game.

21.	 (Currently Amended) A video display system comprising:
a computerized media processing unit configured to receive content from a plurality of content sources and configured to combine the content from the plurality of content sources to generate and output a video signal containing an interactive multilayer stream receivable by a same  display device, wherein the interactive multilayer stream includes a plurality of video layers all simultaneously displayable, on the same display device, with independently variable size and position controllable by a user, wherein each of the plurality of video layers is capable of being shaped in a customized manner and is capable of simultaneously displaying video content independent of a size, shape, and  position, and video content of another of the plurality of video layers, and wherein the plurality of video layers comprises a first video layer and a second video layer, wherein the first video layer is configured to display a portion of content from a first content source, the first content source comprising one of a video source, a video game platform source, an internet source, a remote control application, or a device source , wherein the  second video layer is configured to display a web-based application, and wherein the first content source is determined based on the web-based application; and
a computing device in communication with the media processing unit, wherein the computing device has an interface that displays a representation of the plurality of video layers as arranged on the same display device and which is configured to receive vote inputs from a plurality of users on candidate configurations to control the size, position, shape, and the content of each of the plurality of video layers on the same display device, and wherein the media processing unit generates and outputs the video signal to the same display device based, in part, on the vote inputs.

22.	(Original) The system of claim 21, wherein the web-based application is a gaming application and the first content source is a video of the user, and wherein the content of the first content source is blended with the web-based application.

23.	(Previously Presented) The system of claim 21, wherein the web-based application is a financial application and the first content source is at least one of financial news or stock prices.

24. 	(Currently Amended) A video display apparatus comprising:
a computerized media processing circuit structured to receive content from a plurality of content sources and further structured to combine the content from the plurality of content sources to generate and output a video signal containing an interactive multilayer stream receivable by a same  display device, wherein the interactive multilayer stream includes a plurality of video layers all displayable on the  same display device simultaneously with independently variable size, shape, and position controllable by a user, wherein each of the plurality of video layers is capable of being shaped in a customized manner and is capable of simultaneously displaying video content independent of a size, position, and video content of another of the plurality of video layers, and wherein the plurality of video layers comprises a first video layer and a second video layer, wherein the first video layer is configured to display a portion of content from a first content source, the first content source comprising one of a video source, a video game platform source, an internet source, a remote control application, or a device source , wherein the second video layer is configured to display a web-based application, and wherein the first content source is determined based on the web-based application; and
a computing circuit in communication with the media processing circuit, wherein the computing circuit has an interface that displays a representation of the plurality of video layers as arranged on the same display device and which is configured to receive vote inputs from a plurality of users on candidate configurations to control the size, position, shape, and the content of each of the plurality of video layers on the  same display device, and wherein the media processing circuit generates and outputs the video signal to the same display device based, in part, on the vote inputs.

25.	(Original) The apparatus of claim 24, wherein the web-based application is a gaming application and the first content source is a video of the user, and wherein the content of the first content source is blended with the web-based application.

26.	(Previously Presented) The apparatus of claim 24, wherein the web-based application is a financial application and the first content source is at least one of financial news or stock prices.

27. 	(Currently Amended) A computer-implemented method for video display comprising:
receiving, on a media processing unit, content from a plurality of content sources;
combining, on the media processing unit, the content from the plurality of content sources to generate and output a video signal containing an interactive multilayer stream receivable by a display device, wherein the interactive multilayer stream includes a plurality of video layers all displayable on a same  display device simultaneously with independently variable size, shape, and position controllable by a user, wherein each of the plurality of video layers is capable of being non-rectangular in shape and is capable of simultaneously displaying video content independent of a size, position, and video content of another of the plurality of video layers, and wherein the plurality of video layers comprises a first video layer and a second video layer, wherein the first video layer is configured to display a portion of content from a first content source, the first content source comprising one of a video source, a video game platform source, an internet source, a remote control application, or a device source,  wherein the second video layer is configured to display a web-based application, and wherein the first content source is determined based on the web-based application; and
displaying, on a computing unit in communication with the media processing unit, a representation of the plurality of video layers as arranged on the same display device and which is configured to receive vote inputs from a plurality of users on candidate configurations to control  a size, position, shape and the content of each of the plurality of video layers on the same display device, and wherein the media processing unit generates and outputs the video signal to the same display device based, in part, on the vote inputs.

28.	(Original) The method of claim 27, wherein the web-based application is a gaming application and the first content source is a video of the user, and wherein the content of the first content source is blended with the web-based application.

29.	(Previously Presented) The method of claim 27, wherein the web-based application is a financial application and the first content source is at least one of financial news or stock prices.

Allowable Subject Matter
Claims 1-29 are allowable.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to either disclose or suggest the combination of features as arranged and claimed by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421